
	
		I
		112th CONGRESS
		1st Session
		H. R. 3180
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Brady of
			 Pennsylvania (for himself, Mr.
			 Holden, Ms. Schwartz,
			 Mr. Fitzpatrick,
			 Mr. Shuster,
			 Mr. Gerlach,
			 Mr. Thompson of Pennsylvania,
			 Mr. Altmire,
			 Mr. Marino,
			 Mr. Dent, Mr. Doyle, Mr.
			 Platts, Mr. Meehan,
			 Mr. Fattah, and
			 Mr. Critz) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the legacy of the U.S.S. Cruiser Olympia.
	
	
		1.Short titleThis Act may be cited as the
			 U.S.S. Cruiser Olympia Commemorative
			 Coin Act.
		2.FindingsThe Congress finds the following:
			(1)The U.S.S. Cruiser
			 Olympia is the world’s oldest steel war ship afloat. She is the sole surviving
			 United States naval ship of the Spanish-American war and revived American Steel
			 Navy. Launched in 1892 and serving with distinction in two wars, the U.S.S.
			 Cruiser Olympia is emblematic of the moment the United States became a global
			 power.
			(2)The U.S.S. Cruiser
			 Olympia is a National Historic Landmark listed on the National Register of
			 Historic Places (1964), a National Historic Engineering Landmark (1977), a
			 National Historic Maritime Landmark (1988), and was awarded Official
			 Project status of Save America’s Treasures program (1999).
			(3)The U.S.S. Cruiser
			 Olympia was the flagship of the Asiatic Squadron and is the only vessel from
			 the Spanish-American War still in existence. Commissioned on February 5, 1895,
			 she visited ports in China, Japan, Hong Kong, and the Philippines.
			(4)When war was
			 declared on April 25, 1898, between the United States and Spain, Commodore
			 George Dewey made the U.S.S. Cruiser Olympia his flagship under the command of
			 Captain Gridley and entered Manila Bay on the morning of May 1, 1898, to
			 confront the Spanish ships and coastal artillery. At approximately 5:40 in the
			 morning, Commodore Dewey instructed the captain, You may fire when
			 ready, Gridley. By 7:30 a.m., the Spanish squadron and shore batteries
			 were destroyed and Dewey accepted the surrender of the Spanish at
			 Manila.
			(5)The U.S.S. Cruiser
			 Olympia became famous as the first victors of the War, and returned to the
			 United States for celebrations in Boston and New York. During the early
			 twentieth century, it served in the Caribbean, Mediterranean, and, during World
			 War I, became the flagship of the American fleet.
			(6)In 1921, the
			 U.S.S. Cruiser Olympia was honored to carry the first American unknown solider
			 from the port of Le Havre, France, to Washington, DC. On November 10, 1921, the
			 unknown soldier lay in state in the United States Capitol, and then was
			 transported by caisson to Arlington National Cemetery for interment.
			 Accompanying the casket were President Warren Harding, officials of the United
			 States government, and World War I veterans.
			(7)The U.S.S. Cruiser
			 Olympia was decommissioned in Philadelphia, Pennsylvania, in the winter of 1922
			 and has rested beside the city since that time. It is permanently docked at
			 Penn’s Landing, Philadelphia, open for public viewing, and is one of only four
			 warships representative of the Spanish-American war period that exists in the
			 world.
			(8)The Friends of the
			 Cruiser Olympia is a non-profit, tax exempt organization dedicated to restoring
			 and preserving the national treasure of the U.S.S. Cruiser Olympia and to
			 provide education for Americans and foreign visitors regarding the impact it
			 had on American and world history.
			(9)The Friends of the
			 Cruiser Olympia is a non-governmental member-based organization that is
			 entirely dependant on funds from members, donations, and sponsorships for its
			 mission, which is to restore and preserve the U.S.S. Cruiser Olympia.
			3.Coin
			 specification
			(a)$1 silver
			 coinsThe Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall mint and issue not more than
			 500,000 $1 coins in commemoration of the legacy of the U.S.S. Cruiser Olympia,
			 each of which shall—
				(1)weigh 26.73 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the courage, pride, sacrifice, sense of duty, and history of the
			 U.S.S. Cruiser Olympia.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2016; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the Friends of the Cruiser Olympia and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Period for
			 issuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2016.
			6.Sale of
			 coins
			(a)Sale
			 priceThe coins under this Act shall be sold by the Secretary at
			 a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be paid to the
			 Friends of the Cruiser Olympia for the purpose of restoring and preserving the
			 U.S.S. Cruiser Olympia.
			(c)AuditsThe
			 Comptroller General of the United States shall have the rights to examine such
			 books, records, documents, and other data of the Friends of the Cruiser Olympia
			 as may be related to the expenditures of amounts paid under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin program issuance limitation under section 5112(m)(1) of title 31, United
			 States Code. The Secretary of the Treasury may issue guidance to carry out this
			 subsection.
			
